Motion Granted; Order filed November 19, 2015.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00034-CV
                                ____________

  DIANE CRUMLEY DEE; DINA CRUMLEY WHITE AS DEPENDENT
        ADMINISTRATOR OF THE ESTATE OF MARIE BARNES
      CRUMLEY; AND BRIDGET D. ELLIOTT AS TRUSTEE OF BC
                       TRUST, Appellants

                                     V.

   CROSSWATER YACHT CLUB, LP; CROSSWATER YACHT CLUB
     MANAGEMENT, LLC; AND HARBOR VENTURES, INC., Appellees


                  On Appeal from the 126th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-09-000550

                                  ORDER

     Three appellants have appealed from a judgment signed October 31, 2014.
On November 13, 2015, two of them, appellants Diane Crumley Dee and Dina
Crumley White, filed an unopposed motion to dismiss their appeals. See Tex. R.
App. P. 42.1. The motion is GRANTED.
      The appeals of appellants Diane Crumley Dee and Dina Crumley White are
ordered DISMISSED. The appeal of the third appellant Bridget T. Elliott as
Trustee of BC Trust shall remain pending.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Wise.